Opinion issued May 9, 2002






 




In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00062-CV
____________

MERFISH HOLDINGS, LTD., JACOBSON HOLDINGS, LTD.,
AND RMG PROPERTIES, INC., Appellants

V.

VISTEEL I, LTD., TEX-TUBE COMPANY,
AND TT INVESTMENT COMPANY, Appellees



On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2001-56968



O P I N I O N
	In this accelerated case, appellants, Merfish Holdings, Ltd., Jacobson Holdings,
Ltd., and RMG Properties, Inc. (collectively "the Merfish Group"), challenge the trial
court's December 17, 2001 order denying their motion to stay the proceeding and
compel arbitration between them and appellees, ViSteel I, Ltd., Tex-Tube Company,
and TT Investment Company (collectively "the ViSteel Group").	
	The arbitration clauses at issue are contained in two joint venture agreements
entered into in 1994.  All parties agree that the business of the joint ventures involved
interstate commerce.  The Federal Arbitration Act applies to all suits in state and
federal court when the dispute concerns a "contract evidencing a transaction
involving commerce."  Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 269-70 (Tex.
1992) (orig. proceeding). 
	Mandamus, not interlocutory appeal, is the proper means for reviewing an
order denying arbitration under the Federal Arbitration Act.  Cantella & Co., Inc. v.
Goodwin, 924 S.W.2d 943, 945 (Tex. 1996) (orig. proceeding); Anglin, 842 S.W.2d
at 272.  Thus, we have no jurisdiction to consider this interlocutory appeal, and we
must dismiss it for want of jurisdiction.  See Belmont Constructors, Inc. v. Lyondell
Petrochemical Co., 896 S.W.2d 352, 356 (Tex. App.--Houston [1st Dist.] 1995, no
writ).



 Conclusion

	We dismiss the Merfish Group's interlocutory appeal of the trial court's
December 17, 2001 order for want of jurisdiction. (1)


							Frank C. Price
							Justice

Panel consists of Justices Nuchia, Radack, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1. 	In a parallel proceeding, the Merfish Group has also filed a petition for writ of
mandamus challenging the trial court's December 17, 2001 order.  We address
the merits of the Merfish Group's claims in that proceeding.  In re Merfish
Holdings, Ltd., Jacobson Holdings, Ltd., and RMG Properties, Inc., 01-02-00062-CV, 2002 WL _____ (Tex. App.--Houston [1st Dist.] May 9, 2002, no
pet. h.).
2. 	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.